Case 9:18-cv-80911-BB Document 36-1 Entered on FLSD Docket 02/15/2019 Page 1 of 35

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA

CASE NO. 9:18-cv-80911

JERRY EISENBAND, individually and on behalf CLASS ACTION
of all others similarly situated,

Plaintiff, JURY TRIAL DEMANDED
VS.

SCHUMACHER AUTOMOTIVE, INC.,
a Florida Corporation,

Defendant.

 

SETTLEMENT AGREEMENT AND RELEASE
Case 9:18-cv-80911-BB Document 36-1 Entered on FLSD Docket 02/15/2019 Page 2 of 35

This Settlement Agreement and Release is entered into between and among the following
parties, by and through their respective counsel: Plaintiff Jerry Eisenband (“Plaintiff’ or “Class
Representative”), on behalf of himself and the Settlement Class, and Defendant Schumacher
Automotive, Inc. (“Defendant” or “Schumacher’’). Plaintiff and Defendant will sometimes be
referred to together as the “Parties,” or, individually, as a “Party”.

WHEREAS, on July 11, 2018, Plaintiff filed the Class Action Complaint (the “Complaint”)
on behalf of himself and a putative class in the lawsuit styled Eisenband vy. Schumacher
Automotive, Inc., Case No. 9:18-cv-80911 (S.D. Fla.) (“Action”), which asserts claims under the
Telephone Consumer Protection Act (“TCPA”);

WHEREAS, Plaintiff alleges that he and members of the class received text messages from
Defendant without prior express consent or express written consent, which allegedly harmed him
and the class (the “Allegations’);

WHEREAS, Plaintiff alleges that, as a result of the Allegations, he and other similarly
situated individuals are entitled to declaratory and injunctive relief, statutory damages, attorneys’
fees, and costs;

WHEREAS, on January 10, 2019, with the assistance of mediator Steven Jaffe of Upchurch
Watson White and Max, the Parties and their counsel met in Plantation, Florida and engaged in
intensive arm’s-length negotiations and an all-day mediation in an attempt to resolve the Action
with a view toward achieving substantial benefits for the Settlement Class as a whole, while
avoiding the cost, delay, and uncertainty of further litigation, trial, and appellate practice;

WHEREAS, the Parties’ counsel and Defendant’s representatives reached an agreement in

principle to resolve the Action;
Case 9:18-cv-80911-BB Document 36-1 Entered on FLSD Docket 02/15/2019 Page 3 of 35

WHEREAS, for settlement purposes only, Plaintiff requests that the Court certify the
Settlement Class and appoint him as Class Representative and his lawyers—Scott A. Edelsberg of
Edelsberg Law, P.A.; Andrew J. Shamis of Shamis and Gentile, P.A.; and Manuel S. Hiraldo of
Hiraldo P.A—as Class Counsel in this case:

WHEREAS, based on their investigation and discovery in the Action and the experience
of Class Counsel, Plaintiff and Class Counsel have concluded that the terms and conditions of this
Agreement are fair, reasonable, and adequate to, and in the best interest of, the Settlement Class;

WHEREAS, Plaintiff, on behalf of himself and as the representative of the Settlement
Class, and Defendant desire to resolve the dispute between them;

WHEREAS, Plaintiff{ on behalf of himself and as the representative of the Settlement
Class, and Defendant will execute this Agreement solely to compromise and settle protracted,
complicated, and expensive litigation; and

WHEREAS, Defendant denies any and all liability or wrongdoing to the Class
Representative and to the Settlement Class and asserts that a rogue employee acting without
authority undertook the actions complained of without the knowledge of Defendant's
management. Nonetheless, Defendant has concluded that further litigation would be
protracted and expensive, has taken into account the uncertainty and _ risks
inherent in this Action, and has determined that it is desirable that the Action and the Allegations
be fully, completely, and finally settled in the manner and on the terms set forth herein.

NOW, THEREFORE, in exchange for the mutual covenants and promises contained herei
n and other good and valuable consideration, the receipt and sufficiency of which are
hereby
acknowledged, the Parties and their counsel agree that the Action shall be settled, compromised,
and/or dismissed on the merits and with prejudice on the terms and conditions in this Agreement,
and without costs (except as provided herein), subject to Court approval of this Agreement after a

hearing and on finding that it is a fair, reasonable, and adequate settlement.
Case 9:18-cv-80911-BB Document 36-1 Entered on FLSD Docket 02/15/2019 Page 4 of 35

I. DEFINITIONS

In addition to the terms defined above and at other places in this Agreement, the following
defined terms have the meaning set forth below:

A. “Administrator” means KCC, LLC (“KCC”), which, subject to Court approval,
shall be responsible for administrative tasks, which may include, without limitation: (a) arranging
for distribution of the Class Notice and Claim Form to Settlement Class Members; (b) making any
mailings to Settlement Class Members required under this Agreement; (c) forwarding written
inquiries from Settlement Class Members to Class Counsel or their designee; (d) establishing the
Settlement Website; (e) receiving and processing Settlement Claims Forms and distributing
payments to Settlement Class Members; and (f) otherwise assisting with implementing and
administrating this Agreement, subject in all cases to approval by Class Counsel and Counsel for
Defendant. Class Counsel and Counsel for Defendant may, by agreement, substitute a different
entity as Administrator, subject to approval by the Court if the Court has previously approved the
Settlement preliminarily or finally. In the absence of agreement, either Class Counsel or Defendant

may move the Court to substitute a different entity as Administrator on a showing of good cause.

B. “Agreement” means this Settlement Agreement and Release and all attachments
and exhibits hereto.
C. “Attorneys’ Fees and Expenses” means the total recovery that may be awarded to

Class Counsel to compensate them (and all other attorneys for Plaintiff or the Settlement Class)
for all attorneys’ fees, costs, and adequately supported expenses of any kind (including, but not
limited to, mediation fees, travel, filing fees, court reporter, and videographer expenses, expert
fees and costs, and document review and production costs) incurred by Plaintiff or Class Counsel

in connection with the Action.
Case 9:18-cv-80911-BB Document 36-1 Entered on FLSD Docket 02/15/2019 Page 5 of 35

D. “Claim” means a written request for a Claim Settlement Payment submitted by a
Settlement Class Member to the Administrator.

E, “Claim Deadline” means the last date by which a Claim submitted to the
Administrator by a Settlement Class Member for a Claim Settlement Payment must be postmarked,
which shall occur no later than fifteen (15) days after the Final Approval Hearing. All Claims
postmarked on or before the Claim Deadline shall be timely, and all Claims postmarked after the
Claim Deadline shall be untimely and barred from entitlement to any Claim Settlement Payment.

F. “Claim Form” means the form attached as Exhibit 1 to this Agreement and/or as
ultimately approved by the Court.

G. “Claim Settlement Check” means the check containing the Claim Settlement
Payment for each Settlement Class Member who submits a valid and timely Claim.

H. “Claim Settlement Payment” means the payment to be made to Settlement Class
Members who submit properly completed and timely Claim Forms to the Administrator, and who
qualify for such relief under this Agreement.

I. “Class Counsel” means: (a) Scott A. Edelsberg, Esq., Edelsberg Law, PA, 19495
Biscayne Boulevard #607, Aventura, Florida 33180; (b) Andrew J. Shamis, Shamis and Gentile,
P.A., 14 NE Ist Avenue, Suite 1205, Miami, Florida 33132; and (c) Manuel S. Hiraldo, Hiraldo
P.A., 401 E. Las Olas Boulevard, Suite 1400, Fort Lauderdale, Florida 33301.

J. “Class Notice” means the program of notice described in Section III(B) of this
Agreement to be provided to Settlement Class Members, which will notify Settlement Class

Members about the details of the Settlement.
Case 9:18-cv-80911-BB Document 36-1 Entered on FLSD Docket 02/15/2019 Page 6 of 35

K. “Class Notice Date” means the last date on which Class Notice can be disseminated,
which shall be set by the Court in the Preliminary Approval Order as approximately sixty (60)

days after entry of the Preliminary Approval Order.

L. “Class Period” means the time period from July 11, 2014 through the date of
certification.
M. “Confidential Information” means proprietary or commercially sensitive

information or personal information subject to state and federal privacy laws that the Parties agree
to protect in this Agreement from disclosure and dissemination to the public or any third-party or
entity other than the Administrator.

N. “Counsel for Schumacher” or “Counsel for Defendant” means: Craig H.

Blinderman, Esq., Kurkin Forehand Brandes LLP, 18851 NE 29" Avenue, Suite 303, Aventura,

FL, 33180.
O. “Court” means the U.S. District Court for the Southern District of Florida.
P. “Days” means calendar days, except that, when computing any period of time under

this Agreement, the day of the act, event, or default from which the designated period of time
begins to run shall not be included. Further, when computing any period of time under this
Agreement, the last day of the period so computed shall be included, unless it is a Saturday,
Sunday, or legal holiday, in which event the period runs until the end of the next day that is not a
Saturday, Sunday, or legal holiday.

Q. “Effective Date” means the fifth day after which the Court enters the Final
Approval Order without material change.

R. “Final Approval Hearing” means a hearing set by the Court for the purpose of: (i)

determining the fairness, adequacy, and reasonableness of this Agreement and associated
Case 9:18-cv-80911-BB Document 36-1 Entered on FLSD Docket 02/15/2019 Page 7 of 35

settlement in accordance with class action procedures and requirements; and (ii) entering the Final
Approval Order.

S. “Final” or “Finally Approved” or “Final Approval” of this Agreement means the
later of the date that (i) the time has run for any appeals from the Final Approval Order or (ii) any
such appeals have been dismissed or resolved in favor of approving, or affirming the approval of,
this Agreement. |

T. “Final Approval Order” means the order and judgment to be entered by the Court,
substantially in the form, and without material change to, the order attached hereto as Exhibit 2,
approving this Agreement as fair, adequate, and reasonable and in the best interests of the
Settlement Class as a whole in accordance with the Federal Rules of Civil Procedure, and making
such other findings and determinations as the Court deems necessary and appropriate to effectuate
the terms of this Agreement, including granting Final Approval to the Settlement and ruling on
Class Counsel’s application for attorneys’ fees and expenses and the Service Award for the Class
Representative. If the Court enters separate orders addressing the matters constituting the matters
set forth in this paragraph, then the Final Approval Order includes all such orders.

U. “Long-Form Notice” means the notice that is made available on the Settlement
Website and upon request from the Administrator, in substantially the form attached as Exhibit 3
to this Agreement.

V. “Mail Notice” means the postcard individual notice that is mailed by the
Administrator to Settlement Class Members, in substantially the form attached as Exhibit 4 to this
Agreement.

W. “Notice and Administrative Costs” means the reasonable costs and expenses

authorized by the Court and approved by Class Counsel and Counsel for Schumacher of
Case 9:18-cv-80911-BB Document 36-1 Entered on FLSD Docket 02/15/2019 Page 8 of 35

disseminating the Class Notice in accordance with the Preliminary Approval Order, and all
reasonable and authorized costs and expenses incurred by the Administrator in administering the
Settlement, including, but not limited to, costs and expenses associated with determining mailing
addresses for Settlement Class Members, assisting Settlement Class Members, processing claims,
escrowing funds, and issuing and mailing Settlement Payments.

X. “Objection Deadline” means the date identified in the Preliminary Approval Order
and Class Notice by which a Settlement Class Member must serve written objections, if any, to
the Settlement to be able to object to the Settlement. The Objection Deadline shall be no later than
30 days before the Final Approval Hearing.

6 “Opt-Out Deadline” means the date identified in the Preliminary Approval Order
and Class Notice by which a Request for Exclusion must be filed in writing with Class Counsel
(or the Administrator) for a Settlement Class Member to be excluded from the Settlement Class.
The Opt-Out Deadline shall be no later than 30 days before the Final Approval Hearing.

Z. “Preliminary Approval Order” means an order to be entered by the Court certifying
the Settlement Class and granting preliminary approval to the Settlement, substantially in the form
attached hereto as Exhibit 5, without material change.

AA. “Released Claims” means any and all claims, actions, causes of action, rights, suits,
defenses, debts, sums of money, payments, obligations, promises, damages, penalties, attorneys’
fees, costs, liens, judgments, and demands of any kind whatsoever that each member of the
Settlement Class may have or may have had in the past, whether in arbitration, administrative, or
judicial proceedings, whether as individual claims or as claims asserted on a class basis, whether
past or present, mature or not yet mature, known or unknown, suspected or unsuspected, whether

based on federal, state, or local law, statute, ordinance, regulations, contract, common law, or any
Case 9:18-cv-80911-BB Document 36-1 Entered on FLSD Docket 02/15/2019 Page 9 of 35

other source, that were or could have been asserted in the Complaint, the Action, or that relate to
or arise from the Allegations, including, but not limited to, any and all claims under the TCPA or
any related state analogue.

BB. “Released Parties” means Schumacher and each of Schumacher’s affiliates, agents,
employees, subsidiaries, predecessors, successors, parents, co-venturers, divisions, joint ventures
and assigns, as well as each of those entities’ or persons’ past or present owners, investors,
directors, officers, employees, partners, managers, members, principals, agents, underwriters,
insurers, co-insurers, re-insurers, indemnitors, shareholders, attorneys, accountants or auditors,
banks or investment banks, associates, personal or legal representatives, consultants, vendors,
contractors, volunteers, performers, co-marketers, licensors, concessionaires, franchisors, and
assigns.

CC. “Request for Exclusion” means a written request from a Settlement Class Member
that seeks to exclude the Settlement Class Member from the Settlement Class.

DD. “Service Award” means any approved payment to the Class Representative.

EE. “Settlement” means the settlement set forth in this Agreement.

FF. “Settlement Class” means all members of the class of persons in this Action that
will be certified by the Court for settlement purposes as follows:

All individuals residing in the United States (i) who were sent a text message

(ii) on his or her cellular telephone (iii) by or on behalf of Schumacher

Automotive, Inc. (iv) from July 11, 2014 through the date of certification.

The Settlement Class excludes the following: (1) the trial judge presiding over this case;
(2) Schumacher, as well as any parent, subsidiary, affiliate, or control person of
Schumacher, and the officers, directors, agents, servants, or employees of Schumacher; (3)

any of the Released Parties; (4) the immediate family of any such person(s); any Settlement
Case 9:18-cv-80911-BB Document 36-1 Entered on FLSD Docket 02/15/2019 Page 10 of 35

Class Member who has timely opted out of this proceeding; and (6) Plaintiff's Counsel,
their employees, and their immediate family.

GG. “Settlement Class Claimant” means any Settlement Class Member who submits a
Claim in accordance with this Agreement.

HH. “Settlement Class Data” means data relating to approximately 32,581 persons who,
according to Schumacher’s records, may be Settlement Class Members. The Settlement Class Data
shall be treated as Confidential Information.

Il. “Settlement Class Member(s)” means any member of the Settlement Class.

JJ. “Settlement Class Payment List” means the list of all Settlement Class Members
who filed a Claim; whether the Claim was rejected or accepted, and, if rejected, the reason it was
rejected; the address to which the Claim Settlement Check shall be sent; and the total amount of
Claim Settlement Payments to be made.

KK. “Settlement Fund” means the total maximum amount that Schumacher has agreed
to make available—which shall not exceed Five Million Dollars and Zero Cents ($5,000,000)—1to
cover the Claim Settlement Payments, all Attorneys’ Fees and Expenses, all Notice and
Administration Costs, and any Service Award in settlement in full of this Action.

LL. “Settlement Website” means the website prepared by the Administrator in
connection with the process of providing Class Notice to Settlement Class Members.

Il. SETTLEMENT TERMS

A. Certification of Settlement Class and Conditional Nature of Agreement

For settlement purposes only, Schumacher conditionally agrees and consents to
certification of the Settlement Class. Schumacher’s conditional agreement is contingent on (i) the

Parties’ execution of this Agreement, (ii) the Court’s entry of the Final Approval Order, and (iii)

10
Case 9:18-cv-80911-BB Document 36-1 Entered on FLSD Docket 02/15/2019 Page 11 of 35

the Final Approval Order becoming Final. Except as provided below, if this Agreement, for any
reason, does not receive Final Approval, if the Final Approval Order does not become Final, or if
the Agreement is otherwise terminated, it shall be null and void, it shall be of no force or effect
whatsoever, it shall not be referred to or used for any purpose whatsoever, and the negotiation,
terms, and entry of the Agreement shall remain inadmissible under the Federal Rules of Civil
Procedure, Federal Rule of Evidence 408, and any applicable state law or rule of civil procedure
or evidence.

Schumacher denies all claims, liability, damages, losses, penalties, interest, fees,
restitution, and all other forms of relief that were or could have been sought in the Action, as well
as all class action allegations asserted in the Action. Schumacher has agreed to resolve this Action
through this Agreement, but if this Agreement is deemed void or Final Approval does not occur,
Schumacher does not waive, but rather expressly reserves, all rights to challenge all such claims
and allegations in the Action on all procedural, evidentiary, and factual grounds, including, without
limitation, the ability to challenge on any grounds whether any class can be certified and to assert
any and all defenses or privileges. The Class Representative and Class Counsel agree that
Schumacher retains and reserves all of these rights and agree not to take a position to the contrary.

B. Settlement Class Relief

1. Claim Settlement Payments to Settlement Class

In consideration for the Releases set forth in Section V of this Agreement, Schumacher
shall provide the following relief:

Settlement Class Members must submit a timely, valid, and verified Claim Form, by the
Claim Deadline in the manner required by this Agreement, to receive a Claim Settlement Payment

from the Settlement Fund.

11
Case 9:18-cv-80911-BB Document 36-1 Entered on FLSD Docket 02/15/2019 Page 12 of 35

Defendant will make available up to $5,000,000 (the “Settlement Fund”). Each Settlement
Class Member who submits a timely, valid, correct and verified Claim Form by the Claim Deadline
in the manner required by this Agreement, making all the required affirmations and
representations, shall be sent a Claim Settlement Check by the Administrator in the amount of One
Hundred and Eighty Dollars and Zero Cents ($180.00) per text message, less any Notice and
Administration Costs, Attorneys’ Fees and Expenses, and Service Award.

Within sixty (60) days after the Effective Date of receiving a timely, valid, correct, and
verified Claim Form, the Administrator shall send, by first-class mail, a Claim Settlement Check
to each Settlement Class Member who submits a timely, valid, correct, and verified Claim Form.
Checks will be valid for one hundred and eighty (180) days from the date on the check. Any
money that has not been distributed because of uncashed checks shall be used to defray Notice and
Administrative Costs.

Except as provided in this Section and any Service Award that the Court awards to Plaintiff,
Schumacher shall have no obligation to make any other or further payments to Plaintiff or to any
Settlement Class Member.

2. Compliance with the TCPA

The Parties recognize that as a result of this Action, Schumacher will institute policies and
procedures to ensure that it complies with the TCPA, including, but not limited to, policies and
procedures to ensure that Schumacher obtains adequate and proper consent from individuals before

sending text messages those individuals.

On Settlement Approval

Concurrent with submission of this Agreement for the Court’s consideration, Class
Counsel shall submit to the Court a motion for preliminary approval of this Agreement. The motion

shall seek entry of a Preliminary Approval Order, which shall be in a form agreed upon by Class
12
Case 9:18-cv-80911-BB Document 36-1 Entered on FLSD Docket 02/15/2019 Page 13 of 35

Counsel and Schumacher. Papers in support of Final Approval, Attorneys’ Fees and Expenses,
and the Service Award shall be filed at least forty-five (45) days after the Class Notice Date.

D. Service Award and Attorneys’ Fees and Expenses
1. Service Award

Class Counsel will request, and Schumacher will not oppose, a Service Award not to
exceed Five Thousand Dollars and Zero Cents ($5,000.00), to be paid by Schumacher from the
Settlement Fund. If the Court awards the Service Award, then Plaintiff will provide to Schumacher
a completed W9 form within fifteen (15) days after the entry of the Final Approval Order, and
Schumacher will deliver to Class Counsel a check made payable to Plaintiff within the 2019
calendar year, but not later than November 1, 2019.

2. Attorneys’ Fees and Expenses

Class Counsel will request, and Schumacher will not oppose, an award of Attorneys’ Fees
and Expenses not to exceed 25.0% of the Settlement Fund, to be paid by Schumacher from the
Settlement Fund. Class Counsel shall be responsible for allocating and shall allocate among Class
Counsel any Attorneys’ Fees and Expenses, and Schumacher shall have no responsibility, role, or
liability in connection with such allocation. All Attorneys’ Fees and Expenses shall be paid to
Class Counsel within the 2019 calendar year, but not later than November 1, 2019.

Ill. CLAIMS ADMINISTRATION
A. Administrator

The Parties have agreed on KCC as the Administrator. The Administrator shall administer
the Settlement in a cost-effective and timely manner. Without limiting any of its other obligations
as stated herein, the Administrator shall be responsible for, among other things and if and as
necessary, for the implementation and effectuation of Class Notice, processing Claim Forms,

receiving and maintaining on behalf of the Court any correspondence regarding requests for

13
Case 9:18-cv-80911-BB Document 36-1 Entered on FLSD Docket 02/15/2019 Page 14 of 35

exclusion and/or objections to the Settlement, administering Claim Settlement Payments, and
providing all other related support, reporting, and administration as further stated in this
Agreement. The Parties may direct the Administrator to assist with various additional
administrative tasks in implementing the Settlement as the Parties agree is appropriate.

The Parties will coordinate with the Administrator to provide and Mail Notice to the
Settlement Class, as provided in this Agreement. The Administrator shall administer the
Settlement in accordance with the terms of this Agreement and shall treat any and all documents,
communications, and other information and materials received in connection with the
administration of the Settlement as Confidential Information except as provided for in this
Agreement or by court order.

All Notice and Administrative Costs shall be paid by Schumacher from the Settlement
Fund. Schumacher shall not be obligated to compute, estimate, or pay any taxes on behalf of
Plaintiff, any Settlement Class Member, Class Counsel, or the Administrator. The Administrator
will invoice Schumacher directly for start-up and initial Class Notice costs at any time after entry
of the Preliminary Approval Order and will bill Schumacher monthly for incurred fees and
expenses thereafter. The Administrator will complete and provide to Schumacher any W9 forms
necessary for Schumacher to pay for the Notice and Administrative Costs.

B. Notice
1. Notice to the Settlement Class

Class Counsel and Schumacher shall insert the correct dates and deadlines in the Notice
before the Notice Program commences, based upon those dates and deadlines set by the Court in
the Preliminary Approval Order. Any Notices provided under or as part of the Notice Program
shall not bear or include the Schumacher logo or trademarks or the return address of Schumacher,

or otherwise be styled to appear to originate from Schumacher. At Schumacher’s request,

14
Case 9:18-cv-80911-BB Document 36-1 Entered on FLSD Docket 02/15/2019 Page 15 of 35

ownership of the Settlement Website URL shall be transferred to Schumacher within ten (10) days
of the date on which operation of the Settlement Website ceases, which shall be three months
following distribution of the Net Settlement Fund to Settlement Class Claimants, or such other
date as Class Counsel and Schumacher may agree upon in writing.

2. Settlement Class Data

Within ten (10) days after entry of the Preliminary Approval Order, Schumacher —if it has
not already done so—will provide to the Administrator the Settlement Class Data in electronic
format. Using the Settlement Class Data, the Administrator will determine the mailing addresses
associated with each of the telephone numbers of the Settlement Class Members.

3. Mail Notice

The Administrator shall use Mail Notice only for any Settlement Class Members. For those
Settlement Class Members only, the Administrator, by the Class Notice Date, shall by first class
U.S. Mail send one copy of the Mail Notice. After posting of the Mail Notice by the Administrator
with the United States Postal Service, for any Mail- Notices returned as undeliverable, the
Administrator shall use the National Change of Address database (the “NCOA”) or skip-tracing in
an attempt to obtain better addresses for such returned Mail Notices, and should the NCOA or
skip-tracing show a more current address, the Administrator shall post the returned Mail Notice to
the more current address.

4, Long-Form Notice

Mail Notice will all contain the address for the Settlement Website,
www.schumacherTCPAsettlement.com. On the website, Settlement Class members will find
important documents and court filings, including the Long-Form Notice, which will contain more
detail than the Mail Notice. The Long Form Notice will be sent to all Settlement Class members

who contact the Administrator by telephone or email and request a copy.

15
Case 9:18-cv-80911-BB Document 36-1 Entered on FLSD Docket 02/15/2019 Page 16 of 35

5. Settlement Website

By the Class Notice Date, the Administrator shall establish and maintain the Settlement
Website, which, among other things: (i) enables Settlement Class Members to access and
download the Claim Form, (ii) provides contact information for Class Counsel, and (iii) provides
access to relevant documents concerning the Action. Such documents shall include this Agreement
and Class Notice; the Long-Form Notice, the Preliminary Approval Order; the Complaint; and,
when filed, the Final Approval Order. The Class Notice shall include the address (URL) of
www.schumacherTCPAsettlement.com for the Settlement Website. The Administrator shall
maintain the Settlement Website until at least sixty (60) days following the Claim Deadline.

6. IVR

By the Class Notice Date, the Administrator shall establish and maintain a toll free number
that maintains an IVR (or similar) system to answer questions about the Settlement. The
Administrator shall maintain the IVR (or similar) system until at least sixty (60) days following
the Claim Deadline.

7. CAFA Notice

The Administrator shall serve notices under the Class Action Fairness Act of 2005, 28
U.S.C. § 1715, within the timelines specified by 28 U.S.C. § 1715(b). Schumacher will provide
the Court with confirmation of service on or before the date of the Final Approval Hearing.

Cc. Claim Filing, Review, and Approval Process
1. Claim Form

To submit a valid Claim, Settlement Class Members must correctly provide all the
information and documentation required by the Claim Form. The Claim Form shall require any
Settlement Class Member who submits a Claim to provide the following documentation and

information, and affirm that the documents and information provided are true and accurate under

16
Case 9:18-cv-80911-BB Document 36-1 Entered on FLSD Docket 02/15/2019 Page 17 of 35

penalty of perjury: (a) Settlement Class Claimant’s name, current address, telephone number, and
e-mail address; (b) Settlement Class Claimant’s telephone number that received a text message
from Schumacher; (c) an affirmation that the Settlement Class Claimant received a text message
from Schumacher within the Class Period; and (d) a declaration under penalty of perjury that all
information and representations contained in the Claim Form are true and correct.

2. Claim Filing Process

Settlement Class Members shall be permitted to make a Claim for a Claim Settlement
Payment by sending by U.S. mail a written and fully and accurately completed Claim Form, on a
date no later than the Claim Deadline. Any Settlement Class Member who does not mail an
accurate and fully completed Claim Form by the Claim Deadline shall be deemed to have waived
any Claim and any such Claim will be rejected.

3. Invalid Claims

Any Settlement Class Member who fails to submit a timely, accurate, and fully
completed, valid Claim Form, executed under penalty of perjury, shall not be entitled to receive
a Settlement Claim Payment, but shall otherwise be bound by all of the terms in this Agreement,
including the terms of the Final Approval Order and the Releases in this Agreement, and shall
be permanently barred and enjoined from bringing any action, claim, or other proceeding of any
kind against any Released Parties concerning any Released Claims.

4, Claim Review Process

The Administrator shall confirm that each Claim Form submitted is in the form required;
that each Claim Form includes the required affirmations, information, and documentation; that
each Claim Form was submitted in a timely fashion; and that the Settlement Class Claimant is a
member of the Settlement Class. All such Claim criteria shall be strictly enforced. Any Settlement

Class Claimant’s failure to provide any of the required affirmations or information shall result in

17
Case 9:18-cv-80911-BB Document 36-1 Entered on FLSD Docket 02/15/2019 Page 18 of 35

the Claim being deemed invalid, and Schumacher shall not have any further obligation to process
or make any Claim Settlement Payment on such invalid Claim. The Administrator shall not receive
any incentive for denying claims.

5. Settlement Class Payment List

At least ten (10) days before the Final Approval Hearing, the Administrator shall provide

Class Counsel and Counsel for Schumacher with the Settlement Class Payment List.

D. Opt-Out Rights

1. Opt-Out Requirements

A Settlement Class Member who wishes to opt-out of the Settlement Class must do so in
writing. To opt-out, a Settlement Class Member must complete and send to Class Counsel (or the
Administrator), at the address listed in the Class Notice, a Request for Exclusion that is postmarked
no later than the Opt-Out Deadline, as specified in the Class Notice (or as the Court otherwise
requires). The Request for Exclusion must: (a) identify the case name; (b) identify the name,
address, and telephone number of the Settlement Class Member; (c) identify the telephone number
at which the person received a text message from Schumacher; (d) be personally signed by the
Settlement Class Member requesting exclusion; and (e) contain a statement that indicates a desire
to be excluded from the Settlement Class in the Action, such as: “I hereby request that I be
excluded from the proposed Settlement Class in Eisenband v. Schumacher Automotive, Inc., Case
No. 9:18-CV-8091 1.”

Any Settlement Class Member who does not opt-out of the Settlement in the manner
described herein shall be deemed to be part of the Settlement Class, and shall be bound by all
subsequent proceedings, orders, and judgments, including the Final Approval Order,

A Settlement Class Member who desires to opt-out must take timely affirmative written

action in accordance with this Section, even if the Settlement Class Member desiring to opt-out

18
Case 9:18-cv-80911-BB Document 36-1 Entered on FLSD Docket 02/15/2019 Page 19 of 35

(a) files or has filed a separate action against any of the Released Parties, or (b) is, or becomes, a
putative class member in any other class action filed against any of the Released Parties.

2. Opt-Outs Not Bound

Any Settlement Class Member who properly opts out of the Settlement Class shall not: (a)
be bound by any orders or judgments relating to the Settlement; (b) be entitled to relief under, or
be affected by, this Agreement; (c) gain any rights by virtue of this Agreement; or (d) be entitled
to object to any aspect of the Settlement.

3. List of Requests for Exclusion

At least ten (10) days before the Final Approval Hearing, the Administrator shall provide
Class Counsel and Counsel for Schumacher with a list of all timely Requests for Exclusion along
with copies of such Requests for Exclusion.

4. Right To Terminate Based on Volume of Opt-Outs

If the number of Settlement Class Members who properly and timely exercise their right
to opt out of the Settlement Class exceeds five percent (5%) of the total number of Settlement
Class Members, Schumacher shall have the right to terminate this Agreement.

5. All Settlement Class Members Bound By Settlement

Except for those Settlement Class Members who timely and properly file a Request for
Exclusion, all other Settlement Class Members will be deemed to be Settlement Class Members

for all purposes under the Agreement, and upon the Effective Date, will be bound by its terms.

E. Objections

Any Settlement Class Member who does not opt-out of the Settlement may object to the
Settlement. To object, the Settlement Class Member must comply with the procedures and

deadlines in this Agreement.

19
Case 9:18-cv-80911-BB Document 36-1 Entered on FLSD Docket 02/15/2019 Page 20 of 35

1. Process

Any Settlement Class Member who wishes to object to the Settlement must do so in writing
on or before the Objection Deadline, as specified in the Class Notice and Preliminary Approval
Order. The written objection must be filed with the Court and mailed (with the requisite postmark)
to Class Counsel and Counsel for Schumacher (at the addresses identified in Sections I(/) and
I(N)), no later than the Objection Deadline.

2. Requirements

The requirements to assert a valid written objection shall be set forth in the Class Notice.
To be valid, the written objection must include:

a. the name of the Action;

b. the objector’s full name, address, and telephone number;

c. an explanation of the basis on which the objector claims to be a Settlement Class
Member;

d. all grounds for the objection, accompanied by any legal support for the objection known
to the objector or his counsel;

e. the number of times in which the objector has objected to a class action settlement within
the five years preceding the date that the objector files the objection, the caption of each
case in which the objector has made such an objection, and a copy of any orders related
to or ruling on the objector’s prior such objections that were issued by the trial and
appellate courts in each listed case;

f. the identity of all counsel who represent the objector, including any former or current
counsel who may be entitled to compensation for any reason related to the objection to

the Settlement or fee application;

20
Case 9:18-cv-80911-BB Document 36-1 Entered on FLSD Docket 02/15/2019 Page 21 of 35

g. a copy of any orders related to or ruling on counsel’s or the counsel’s law firm’s prior
objections made by individuals or organizations represented by that were issued by the
trial and appellate courts in each listed case in which the objector’s counsel and/or
counsel’s law firm have objected to a class action settlement within the preceding 5 years
the objector’s counsel;

h. any and all agreements that relate to the objection or the process of objecting—whether
written or oral—between objector or objector’s counsel and any other person or entity;

i. the identity of all counsel (if any) representing the objector who will appear at the Final
Approval Hearing;

j.astatement confirming whether the objector intends to personally appear and/or testify
at the Final Approval Hearing;

k. a list of all persons who will be called to testify at the Final Approval Hearing in support
of the objection; and

|. the objector’s signature (an attorney’s signature is not sufficient).

Any Settlement Class Member who fails to object to the Settlement in the manner described
in the Class Notice and consistent with this Section shall be deemed to have waived any such
objection, shall not be permitted to object to any terms or approval of the Settlement at the Final
Approval Hearing, and shall be foreclosed from seeking any review of the Settlement or the terms
of this Agreement by appeal or other means.

3. Appearance

Subject to approval by the Court, any Settlement Class Member who files and serves a
written objection in accordance with this Section may appear, in person or by counsel, at the Final
Approval Hearing held by the Court, to show cause why the Settlement should not be approved as

fair, adequate, and reasonable, but only if the objecting Settlement Class Member: (a) files with

21
Case 9:18-cv-80911-BB Document 36-1 Entered on FLSD Docket 02/15/2019 Page 22 of 35

the Court a notice of intention to appear at the Final Approval Hearing by the Objection Deadline
(“Notice of Intention to Appear”); and (b) serves the Notice of Intention to Appear on Class
Counsel and Counsel for Schumacher by the Objection Deadline.

The Notice of Intention to Appear must include: (a) the case name and number; (b) the
Settlement Class Member’s name, address, telephone number, and signature, and, if represented
by counsel, their contact information; (c) the telephone number where he or she received a text
message from Schumacher; and (d) copies of any papers, exhibits, or other evidence that the
objecting Settlement Class Member will present to the Court in connection with the Final Approval
Hearing.

Any Settlement Class Member who does not file a Notice of Intention to Appear in
accordance with the deadlines and other specifications set forth in the Class Notice and this
-Agreement shall not be entitled to appear at the Final Approval Hearing and raise any objections.

4. Discovery From Settlement Class Members Who Object To The
Settlement

The Parties shall have the right to take discovery from any Settlement Class Member who
objects to the Settlement without further leave of court. If the Settlement Class Member who
objects to the Settlement is represented by counsel, the Parties shall also have the right to take
discovery from the Settlement Class Member’s counsel without further leave of court.

F. Funding & Distribution of The Settlement Fund and Claim Settlement
Payment

1. Settlement Fund

As described herein, the Settlement Fund shall be used to provide the exclusive recovery
and relief for the Class, any Attorneys’ Fees and Expenses, any Service Award, and all Notice and
Administrative Costs. The Settlement Fund shall be the sole and exclusive monetary contribution

or consideration paid or provided by Schumacher under this Settlement Agreement and

22
Case 9:18-cv-80911-BB Document 36-1 Entered on FLSD Docket 02/15/2019 Page 23 of 35

Schumacher shall not, under any circumstances, be obligated to pay any other additional amounts
beyond the amount set forth in the definition of Settlement Fund. Any part of the Settlement Fund
that is not used to provide relief for the Settlement Class, Attorneys’ Fees and Expenses, any
Service Award, and any Notice and Administrative Costs shall remain with Schumacher.

2. Funding

From the Settlement Fund, Schumacher, within thirty (30) days after the Effective Date,
shall fund all amounts required by the Administrator for distribution of any Claim Settlement
Payments to Settlement Class Members who submit timely and valid Claim Forms.

3. Distribution

The Administrator shall pay any Claim Settlement Payments to Settlement Class Members
who submit timely and valid Claim Forms within sixty (60) days after the Effective Date.

G. Non-Approval of Agreement

This Agreement is conditioned on Final Approval without material modification by the
Court. If the Agreement is not so approved, the Parties shall have the right to withdraw from the
Agreement and return to the status quo ante as if no settlement or this Agreement had been
negotiated or entered into. Moreover, the Parties shall be deemed to have preserved all of their
rights or defenses, and shall not be deemed to have waived any substantive, evidentiary,
procedural, or other rights of any kind that they may have as to each other or any member of the
Settlement Class. If the Agreement is approved without material modification by the Court, but is
later reversed or vacated on appeal, each of the Parties shall have a right to withdraw from the
Agreement and return to the status quo ante, for all litigation purposes, as if no Agreement had
been negotiated or entered into, and shall not be deemed to have waived any substantive,
evidentiary, procedural, or rights of any kind that they may have as to each other or any member

of the Settlement Class.

23
Case 9:18-cv-80911-BB Document 36-1 Entered on FLSD Docket 02/15/2019 Page 24 of 35

H. Termination of Agreement

Either Party shall have the right in his or its sole discretion to terminate this Agreement,
declare it null and void, and have no further obligations under this Agreement if any of the
following conditions occurs: (1) the Court, within one-hundred eighty (180) days after the motion
for preliminary approval is filed, fails or declines to grant Preliminary Approval in accordance
with the terms of the Preliminary Approval Order; (2) the Court, within three-hundred sixty (360)
days after granting Preliminary Approval in accordance with the terms of the Preliminary Approval
Order, fails or declines to grant Final Approval in accordance with the terms of the Final Approval
Order; (3) an appellate court vacates or reverses the Final Approval Order; (4) the Effective Date
does not occur for any reason; or (5) any condition described in this Agreement, including any
Exhibits, as a basis for termination or cancellation occurs.

I. Retention of Records

The Administrator shall retain all records relating to payment of claims under this
Agreement for a period of five (5) years from the Effective Date. Those records shall be
maintained in accordance with this Agreement as Confidential Information.

IV. EXCLUSIVE REMEDY/DISMISSAL OF CLAIMS/JURISDICTION

Cc, Exclusive Remedy; Permanent Injunction

Upon issuance of the Final Approval Order: (i) the Agreement shall be the exclusive
remedy for any and all Settlement Class Members, except those who have properly requested
exclusion (opted out) in accordance with the terms and provisions hereof; (ii) the Released Parties
shall not be subject to liability or expense for any of the Released Claims to any Settlement Class
Member(s); (iii) Settlement Class Members who have not opted out shall be permanently barred
and enjoined from asserting any Released Claims in any action or from filing, commencing,
prosecuting, intervening in, or participating in (as class members or otherwise) any action based

24
Case 9:18-cv-80911-BB Document 36-1 Entered on FLSD Docket 02/15/2019 Page 25 of 35

on or relating to any of the Released Claims or the facts and circumstances relating thereto; and
(iv) Settlement Class Members who have not opted out shall be permanently barred and precluded
from organizing Settlement Class Members, or soliciting the participation of Settlement Class
Members, for purposes of pursuing any action (including by seeking to amend a pending complaint
to include class allegations, or seeking class certification in a pending action) based on or relating
to any of the Released Claims or the facts and circumstances relating thereto.

D. Dismissal of Claims

The Parties agree that upon the Effective Date, the Action shall be dismissed with prejudice
in accordance with the Final Approval Order.

E. Continuing Jurisdiction of Court

The Court shall retain exclusive and continuing jurisdiction over this Action, the Parties,
and this Agreement with respect to the performance of its terms and conditions (and disputes
arising out of or relating to this Agreement), the proper provision of all benefits, and the
implementation and enforcement of its terms, conditions, and obligations.

V. RELEASES

Upon the Effective Date of this Agreement, the Released Parties shall be released and
forever discharged by the Class Representative, the Settlement Class, and each Settlement Class
Member from all Released Claims. The Settlement Class and each Settlement Class Member
covenant and agree that they shall not hereafter seek to establish liability against any of the
Released Parties based, in whole or in part, on any of the Released Claims. The Class
Representatives, the Settlement Class, and each Settlement Class Member expressly waive and
relinquish any and all rights which they may have under Section 1542 of the California Civil Code

or any similar statute of the United States. Section 1542 reads as follows:

25
Case 9:18-cv-80911-BB Document 36-1 Entered on FLSD Docket 02/15/2019 Page 26 of 35

A general release does not extend to claims which the creditor does not
know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or
her settlement with the debtor.

The Class Representative, the Settlement Class, and each Settlement Class Member may
hereafter discover facts in addition to or different from those which they now know or believe to
be true with respect to the subject matter of the Released Claims, but the Class Representative, the
Settlement Class, and each Settlement Class Member, upon the Effective Date, shall be deemed to
have, and by operation of the Final Approval Order, shall have, nevertheless, fully, finally, and
forever waived, settled, and released any and all Released Claims, regardless of such subsequent
discovery of additional or different facts.

Upon the Effective Date of this Agreement, the Released Parties shall be released and
forever discharged by the Plaintiff for any and all claims that he may have against any of the
Released Parties.

Upon issuance of the Final Approval Order, the Plaintiff, and all Settlement Class Members
shall be permanently barred and enjoined from: (a) asserting any Released Claims in any action or
proceeding or from filing, commencing, prosecuting, intervening in, or participating in (as class
members or otherwise) any action or proceeding based on any of the Released Claims; and (b)
organizing Settlement Class Members, or soliciting the participation of Settlement Class Members,
for purposes of pursuing any action or proceeding (including by seeking to amend a pending
complaint to include class allegations, or seeking class certification in a pending or future action
or proceeding) based on any of the Released Claims. Nothing in this Agreement shall preclude any
action to enforce the terms of the Agreement.

This Agreement and the Releases herein do not affect the rights of Settlement Class

Members who timely and properly submit a Request for Exclusion from the Settlement.

26
Case 9:18-cv-80911-BB Document 36-1 Entered on FLSD Docket 02/15/2019 Page 27 of 35

VI. COVENANTS, REPRESENTATIONS, AND WARRANTIES

Plaintiff and the Settlement Class Members covenant and agree: (a) not to assert any of the
Released Claims in any action or proceeding and not to file, commence, prosecute, intervene in,
or participate in (as class members or otherwise) any action or proceeding based on any of the
Released Claims against any of the Released Parties; (b) not to organize or solicit the participation
of Settlement Class Members in a separate class for purposes of pursuing any action or proceeding
(including by seeking to amend a pending complaint to include class allegations, or seeking class
certification in a pending or future action or proceeding) based on or relating to any of the Released
Claims or the facts and circumstances relating thereto against the Released Parties; and (c) that the
foregoing covenants and this Agreement shall be a complete defense to any of the Released Claims
against any of the Released Parties.

Plaintiff represents and warrants that: (a) he is the sole and exclusive owner of his own
Released Claims; (b) that he has not assigned or otherwise transferred any interest in any of the
Released Claims against any of the Released Parties; (c) that he will not assign or otherwise
transfer any interest in any of the Released Claims; and (d) that he has no surviving claim or cause
of action against any of the Released Parties that is not being released by this Agreement.

Class Counsel represent and warrant that: (a) they know of no other persons with claims
against Schumacher who are not included in the Settlement Class and whose claims will not be
released upon the Effective Date of this Agreement; (b) they will keep confidential and not publicly
disclose, disseminate, or use any of the information in the Settlement Class Data; and (c) they will
not advertise for or solicit individuals to bring any additional lawsuits or claims against Released

Parties.

27
Case 9:18-cv-80911-BB Document 36-1 Entered on FLSD Docket 02/15/2019 Page 28 of 35

VII. MISCELLANEOUS PROVISIONS
C. Receipt of Advice of Counsel

Each Party acknowledges, agrees, and specifically warrants that he, she, or it has fully read
this Agreement and the Release, received independent legal advice with respect to the advisability
of entering into this Agreement and the Release and the legal effects of this Agreement and the
Release, and fully understands the effect of this Agreement and the Release.

D. Cooperation to Facilitate this Settlement

The Parties agree that they shall work together in good faith to facilitate this Agreement,

as well as undertake any required steps to effectuate the purposes and intent of this Agreement.

E. Representation by Counsel

The Parties represent and warrant that they have been represented by, and have consulted
with, the counsel of their choice regarding the provisions, obligations, rights, risks, and legal
effects of this Agreement and have been given the opportunity to review independently this
Agreement with such legal counsel and agree to the particular language of the provisions herein.

F. No Admission of Liability

Nothing in this Agreement, or the Parties’ willingness to enter into this Agreement, shall
be construed as an admission by any person or entity, of any liability or wrongdoing of any Party,
or of the truth of any allegations made by the Class Representative, on behalf of himself or the
Settlement Class, against Schumacher. Schumacher expressly denies and disclaims any liability or
wrongdoing. The existence, contents, and terms of Agreement, and any negotiations, statements,
or proceedings in connection therewith, shall not be admissible as evidence for any purpose in any
proceeding, except solely for purposes of enforcement of the Agreement’s terms; however, this
Agreement may be used by either Party and pleaded as a full and complete defense to any action,

suit, or other proceeding that has been or may be instituted, prosecuted, or attempted with respect

28
Case 9:18-cv-80911-BB Document 36-1 Entered on FLSD Docket 02/15/2019 Page 29 of 35

to any of the Released Claims, and may be filed, offered, and received into evidence, and otherwise

used for such defense.

G. Contractual Agreement

The Parties understand and agree that all terms of this Agreement are contractual and are
not a mere recital, and each signatory warrants that he or she is competent and possesses the full
and complete authority to execute and covenant to this Agreement on behalf of the Party that he

or she represents.

H. Change of Time Periods

The time periods and/or dates described in this Agreement with respect to the giving of
notices and hearings are subject to approval and change by the Court or by written agreement of
Class Counsel and Counsel for Schumacher, without notice to Settlement Class Members. The
Parties reserve the right, by agreement and subject to Court approval, to grant any reasonable

extension of time that might be needed to carry out any of the provisions of this Agreement.

L Integration

This Agreement constitutes a single, integrated written contract expressing the entire
agreement of the Parties relative to the subject matter hereof. This Agreement supersedes all prior
representations, agreements, understandings, both written and oral, among the Parties, or any of
them, with respect to the subject matter of this Agreement. No covenants, agreements,
representations, or warranties of any kind whatsoever have been made by any Party hereto, except
as provided for herein, and no Party is relying on any prior oral or written representations,

agreements, understandings, or undertakings with respect to the subject matter of this Agreement.

29
Case 9:18-cv-80911-BB Document 36-1 Entered on FLSD Docket 02/15/2019 Page 30 of 35

J. Drafting

The Parties agree that no single Party shall be deemed to have drafted this Agreement, or
any portion thereof, for purpose of the invocation of the doctrine of contra proferentem. This
Agreement is a collaborative effort of the Parties and their respective attorneys.

K, Costs

Except as otherwise provided herein, each Party shall bear its own legal and other costs
incurred in connection with the Released Claims, including the preparation and performance of
this Agreement.

L. Modification or Amendment

This Agreement may not be modified or amended, nor may any of its provisions be waived,
except by a writing signed by the Parties who executed this Agreement or their successors-in-
interest.

M. No Waiver

The failure of a Party hereto to insist upon strict performance of any provision of this
Agreement shall not be deemed a waiver of such Party’s rights or remedies or a waiver by such
Party of any default by another Party in the performance or compliance of any of the terms of this
Agreement. In addition, the waiver by one Party of any breach of this Agreement by another Party
shall not be deemed a waiver of any other prior or subsequent breach of this Agreement.

N. Severability

Should any part, term, or provision of this Agreement be declared or determined by any
court or tribunal to be illegal or invalid, the Parties agree that the Court may modify such provision
to the extent necessary to make it valid, legal, and enforceable. In any event, such provision shall
be separable and shall not limit or affect the validity, legality, or enforceability of any other

provision hereunder; provided, however, that the terms of this Section shall not apply should any

30
Case 9:18-cv-80911-BB Document 36-1 Entered on FLSD Docket 02/15/2019 Page 31 of 35

court or tribunal find any part, term, or provision of the release to be illegal or invalid in any

manner.

oO. No Violation of Law or Agreement

The execution, delivery, and performance of this Agreement by the Parties hereto does not
and will not, conflict with, violate, result in a breach of, or cause a default under, (a) any applicable
provision of any federal, state, or local law or regulation, (b) any provision of any order, arbitration
award, judgment, or decree, or (c) any provision of any agreement or instrument applicable to the
Parties.

P. Successors

This Agreement shall be binding upon and inure to the benefit of the heirs, successors, and
assigns of the Parties hereto.

Q. Choice of Law

All terms and conditions of this Agreement shall be governed by and interpreted according
to the laws of the State of Florida, without reference to its conflict of law provisions, except to the
extent that federal law governs. The adequacy of the settlement, any determination regarding Class
Counsel’s fees and expenses, and any Service Award shall be governed by federal law.

R. Fair and Reasonable

The Parties and their counsel believe that this Agreement is a fair and reasonable
compromise of the disputed claims, it is in the best interests of the Parties, and have arrived at this
Agreement as a result of extensive arms-length negotiations.

S. Headings

 

All headings contained herein are for informational purposes only and do not constitute a
substantive part of this Agreement. In the event of a dispute concerning the terms and conditions

of this Agreement, the headings shall be disregarded.

3]
Case 9:18-cv-80911-BB Document 36-1 Entered on FLSD Docket 02/15/2019 Page 32 of 35

T. Exhibits
The Exhibits to this Agreement are expressly incorporated and made part of the terms and

conditions set forth herein.

Uz. Counterparts

This Agreement may be executed in one or more counterparts. All executed counterparts,
and each of them, shall be deemed to be one and the same instrument provided that counsel for the
Parties to this Agreement shall exchange among themselves original signed counterparts.

V. Facsimile and Electronic Mail

Transmission of a signed Agreement by facsimile or electronic mail shall constitute receipt

of an original signed Agreement by mail.

W. Warranty of Signature

Each signer of this Agreement represents and warrants that he or she is authorized to
execute this Agreement in his or her official capacity on behalf of the Party to this Agreement for
which he or she is signing and that this Agreement is binding on the principal represented by that
signatory.

X. No Assignment

Each Party represents and warrants that such Party has not assigned or otherwise
transferred (via subrogation or otherwise) any right, title, or interest in or to any claims, causes of
action, or demands which were or could have been, or ever could be asserted against any Party and
that are released in this Agreement, or which were, could have been, or ever could be asserted
against any Party. Any Party that breaches the representations and warranties set forth in this
Section shall indemnify and hold harmless each other Party, its parents, subsidiaries, and affiliates,
and their respective owners, agents, attorneys, successors, heirs, assigns, administrators, officers,

directors, employees, and all other persons acting in concert with them from any and every claim

32
Case 9:18-cv-80911-BB Document 36-1 Entered on FLSD Docket 02/15/2019 Page 33 of 35

or demand of every kind or character arising out of a breach by any such breaching Party of its
representations and warranties in this Section.

Y. Confidentiality; Communications to Media and Public

 

The Parties agree that the terms of this Settlement shall remain confidential and not be
disclosed by any Party until the Agreement is filed in connection with the Preliminary Approval
Application.

The Parties also agree that before the entry of Final Approval of the Settlement, they shall
not publish a press release or a release on the Internet concerning the Settlement without the prior
written review and approval of Schumacher. The Parties further agree that before the entry of Final
Approval of the Settlement, if any print or electronic media outlet contacts any Party or its counsel
seeking information or a statement regarding the Settlement, in the absence of a response agreed
on by all Parties, no information will be provided in response to such inquiries.

For the avoidance of any doubt, nothing in this Agreement prevents the Parties from
making any disclosures required to effectuate this Agreement or from making any disclosures

required by law.

33
Case 9:18-cv-80911-BB Document 36-1 Entered on FLSD Docket 02/15/2019 Page 34 of 35

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed by

themselves or by their duly authorized representatives:

Dated: o~ [4-d 0

By:
Dated: 2/14/2019 By:
Dated:

By:
Dated: By:

2

APlslplf and Class Representative

34

Manu S. Naabdle
Scott A. Edelsberg
Manuel S. Hiraldo
Andrew J. Shamis
Counsel for Plaintiff and the Settlement Class

SCHUMACHER

 

Name:

 

Title:

 

 

Counsel for Defendant
Case 9:18-cv-80911-BB Document 36-1 Entered on FLSD Docket 02/15/2019 Page 35 of 35

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed by

themselves or by their duly authorized representatives:

Dated:

Dated: 2/14/2014 9

pace, 2['5f19- 8

Dated: all's Ol 4

By:

By:

By:

By:

34

 

Plaintiff and Class Representative

Scott A, Edelsberg
Manuel S. Hiraldo
Andrew J. Shamis
Counsel for Plaintiff and the Settlement Class

os
Name: sid wotine_ Dale 4x2)
Title: _& ;

 

cutwe. We wenn

\

A

   
 

_

Counsel for Difendant
